UNITED STATES SECURITIES AND EXCHANGE COMMISION Washington, D.C. 20549 Form 15 CERTIFICATIONAND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number No. 000-50224 Security Capital Corporation (Exact name of registrant as specified in its charter) 295 Hwy 6 West Batesville, MS 38606 , (662) 563-9311 (Address, including zip code, telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)- X Rule 12g-4(a)(2) - Rule 12h-3(b)(1)(i) - Rule12h-3(b)(1)(ii) - Rule 15d-6 - Approximate number of holders of record as of the certification or notice date:950 Pursuant to the requirements of the Securities and Exchange Act of 1934 Security Capital Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:April 17, 2012By:/s/ Connie Woods Hawkins Connie Woods Hawkins Executive Vice President and Chief Financial Officer Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934.The registrant shall file with the Commission three copies of Form 15. One of which shall be manually signed.It may be signed by an officer of the registrant, by counsel or by other duly authorized person.The name and title of the person signing the form shall be typed or printed under the signature. Persons who respond to the collection of information contained In this form are not required to respond unless the form displays SEC2069(02-08)a currently valid OMB contrl number.
